                                            Case 4:18-cv-01474-HSG Document 171 Filed 09/24/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TRINA HILL,                                          Case No. 18-cv-01474-HSG
                                   8                          Plaintiff,                         JUDGMENT
                                   9                v.

                                  10        GOODFELLOW TOP GRADE,
                                  11                          Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On September 17, 2019, the jury entered a verdict after trial. Dkt. No. 162. The Court now
                                  14   enters its final judgment as follows:
                                  15           1.        Plaintiff Trina Hill is entitled to judgment against Defendant Goodfellow Top
                                  16   Grade Construction, LLC on the following claims under Title VII of the Civil Rights Act of 1964
                                  17   (42 U.S.C. § 2000e et seq.) and to compensatory damages:
                                  18                     a.         Sex harassment in the amount of $11,250; and
                                  19                     b.         Retaliation in the amount of $7,500.
                                  20           2.        Plaintiff did not fail to mitigate her damages.
                                  21           3.        The jury found for Defendant on the following claims brought by Plaintiff under
                                  22   Title VII:
                                  23                     a.         Harassment on the basis of race;
                                  24                     b.         Discrimination on the basis of race; and
                                  25                     c.         Discrimination on the basis of gender
                                  26   //
                                  27   //
                                  28   //
                                         Case 4:18-cv-01474-HSG Document 171 Filed 09/24/19 Page 2 of 2




                                   1          4.      The parties will file motions under Rule 54 for fees and costs according to a

                                   2   schedule to be set by the Court.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: 9/24/2019

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
